DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because the drawing contain grayscale images rather than black and white line drawings, as required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claims 1, 4, and 14 are objected to because of the following informalities:  
In claim 1, line 6, the indefinite pronoun “they” should be replaced by the nouns to which it refers.  
In claim 4, line 2, the indefinite pronoun “it” should be replaced by the noun to which it refers.  
In claim 14, line 7, the indefinite pronoun “they” should be replaced by the nouns to which it refers.  
In claim 14, line 2, the term “redirect apparatus” is used twice. However, in claim 14, line 10, the term “the redirect assembly” is used without proper antecedent basis. Further, claims 15, 16, 19, and 20 all refer to the “redirect assembly,” rather than a “redirect apparatus.” Therefore, the two usages of “redirect apparatus” in claim 14, line 2, should be changed to “redirect assembly,” in order to keep terminology consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/180665.
Referring to Claim 1: WO 2013/180665 discloses a redirect apparatus (4) comprising: 
a. a sheave assembly comprising a plurality of sheaves (44, 45) disposed for rotation about parallel axes (440, 450) (Fig. 2); and 
b. a mounting assembly (42’, 42’’) that is suitable for connection to a support (43) wherein the mounting assembly and the sheave assembly are interconnected such that they can be pivoted with respect to one another about one or more axis (40) that is generally normal to the axes of rotation (440, 450) of the sheaves (Pg. 8, lines 1-10) (Fig. 1).

Referring to Claim 2: WO 2013/180665 discloses a redirect in which the sheave assembly comprises two plates (41) disposed axially to opposite sides of the sheaves (44, 45) (Pg. 7, last two lines) (Fig. 1).

Referring to Claim 3: WO 2013/180665 discloses a redirect in which one or all of the sheaves (44, 45) is secured to one plate (41) for free rotation relative to the plate (Pg. 8, last five lines) (Fig. 2).

Referring to Claim 8: WO 2013/180665 discloses a redirect in which the plates (41) are connected to and can pivot around an axle (43) or assembly of axles (Pg. 8, lines 1-10) (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/180665 in view of WO 2008/118105.
Referring to Claim 4: WO 2013/180665 does not teach that one plate can be pivoted between open and closed configurations. However, WO 2008/118105 teaches a pulley block in which one plate (502) can be pivoted between a closed configuration (Fig. 3) in which it lies adjacent to the sheave (57) and an open configuration (Fig. 1) in which it is remote from one or all of the sheaves (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for WO 2013/180665 to use a casing wherein one plate can be pivoted between open and closed configurations, as taught by WO 2008/118105, in order to allow convenient removal of the cable therefrom.

Referring to Claim 5: WO 2013/180665 does not specifically teach connection components that are operable to releasably retain the plates in the closed configuration. However, WO 2008/118105 teaches a pulley block comprising connection components (58, 562) that are operable to releasably retain the plates (501, 502) in the closed configuration (Pg. 10, lines 3-7) (Fig. 1). It would have been obvious to one of ordinary 

Referring to Claim 6: WO 2013/180665 in view of WO 2008/118105, as applied to claim 5, further teaches that at least one of the connection components (WO 2008/118105, Ref. 562) is coaxial with a respective to one of the sheaves (see WO 2008/118105, Fig. 1).

Referring to Claim 7: WO 2013/180665 in view of WO 2008/118105, as applied to claim 5, further teaches that at least one of the connection components (WO 2008/118105, Ref. 562) is an axial bolt that is concentric with a sheave (WO 2008/118105, Pg. 10, lines 3-7) (WO 2008/118105, Fig. 1).

Referring to Claim 9: WO 2013/180665 teaches a redirect in which the mounting assembly (42’, 42’’) includes two mounting members (41) that can pivot (Pg. 8, lines 1-10) (Fig. 1).
	WO 2013/180665 does not teach that the mounting members, or plates, of casing 41 pivot relative to one another. However, WO 2008/118105 teaches a pulley block in which one plate (502) can be pivoted relative to the other plate (501) between a closed configuration (Fig. 3) and an open configuration (Fig. 1) (abstract). It would have 

Referring to Claim 10: WO 2013/180665 in view of WO 2008/118105, as applied to claim 9, further teaches that the mounting members (WO 2008/118105, Ref. 501, 502) can pivot with respect to one another about the same axis (WO 2008/118105, Ref. 40) as the mounting assembly (WO 2013/180665, Ref. 42’, 42’’) and the sheave assembly (WO 2013/180665, Ref. 4) pivot with respect to one another (see WO 2008/118105, Fig. 1 and WO 2013/180665, Fig. 1).

Referring to Claim 11: WO 2013/180665 further teaches a redirect in which one or each mounting member includes a plate (41) (Fig. 1).

Referring to Claim 12: WO 2013/180665 further teaches a redirect comprising two plates (41) disposed axially to opposite sides of the sheaves (44, 45) (Fig. 1), the plates being connected to and can pivot around an axle (40) in which one or each mounting member (42’, 42’’) has a connection formation that can be used to facilitate connection between the mounting member and a support (43) (Pg. 8, lines 1-10) (Fig. 1). 

Referring to Claim 13: WO 2013/180665 further teaches a redirect in which the plates (41) are connected to and can pivot around an axle (40) or assembly of axles the .

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/118105 in view of Voss (US 2,035,107).
Referring to Claim 14: WO 2008/118105 teaches a rigging installation including 
a. a redirect apparatus (5), which redirect apparatus comprises: 
i. a sheave assembly comprising a single sheave (57) disposed for rotation about an axis (55) (Fig. 1); and 
ii. a mounting assembly (51, 52) that is suitable for connection to a support wherein the mounting assembly and the sheave assembly being interconnected such that they can be pivoted with respect to one another about one or more axis (500) that is generally normal to the axis of rotation of the sheave (Pg. 11, lines 9-14) (Fig. 1).
WO 2008/118105 does not teach a plurality of sheaves, nor a plurality of lines that pass through the redirect assembly. However, Voss teaches a redirect apparatus with a sheave assembly comprising a plurality of sheaves (4, 6) disposed for rotation about parallel axes, and a plurality of cable sections (2) that pass through the redirect assembly (Fig. 1) (Pg. 1, Col. 1, lines 29-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to adapt the redirect apparatus of WO 2008/118105 to include two sheaves, as taught by Voss, and to employ the redirect apparatus on a rigging installation using multiple cable sections running through the redirect apparatus, such as the rigging installation taught by Voss, in order to enhance the capabilities of the redirect apparatus and employ it in a In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Referring to Claim 15: WO 2008/118105 does not teach a rigging installation that includes two redirect assemblies and a plurality of lines, one or more of which pass through both redirect assemblies. However, Voss teaches a redirect apparatus with a sheave assembly comprising a plurality of sheaves (4, 6) disposed for rotation about parallel axes, and a plurality of cable sections (2) that pass through the redirect assembly (Fig. 1) (Pg. 1, Col. 1, lines 29-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to adapt the redirect apparatus of WO 2008/118105 to include two sheaves, as taught by Voss, and to employ two or more redirect apparatuses on a rigging installation using multiple cable sections running through the redirect apparatuses, such as the rigging installation taught by Voss, in order to enhance the capabilities of the redirect apparatus and employ it in a useful system. Further, it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Referring to Claim 16: WO 2008/118105 in view of Voss, as applied to claim 14, further teaches a rigging installation in which the lines are maintained in spatial separation within the or each redirect assembly (see Voss, Fig. 1).

Referring to Claim 17: WO 2008/118105 in view of Voss, as applied to claim 14, further teaches a rigging installation further including a carriage assembly (Voss, Ref. 1) that can be caused to move along on one or more line (Voss, Refs. 2, 18) (Voss, Fig. 1).

Referring to Claim 18: WO 2008/118105 in view of Voss, as applied to claim 17, further teaches a rigging installation further including a lifting arrangement (Voss, Ref. 13) suitable for connection to a load (Voss, Ref. 11) that can, under the control of one or more line (Voss, Ref. 2), be caused to rise or to lower with respect to the carriage (Voss, Ref. 1) (Voss, Pg. 1, Col. 1, lines 50-55, Fig. 1).

Referring to Claim 19: WO 2008/118105 in view of Voss, as applied to claim 14, further teaches a rigging installation in which at least one line (Voss, Ref. 2) passes over a single sheave (Voss, Ref. 4 or 6) within a redirect assembly (Voss, Fig. 1).

Allowable Subject Matter
Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach that “at least one line passes over more than one single sheave within a redirect assembly.” The Examiner finds that it would require an . 

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because they teach various rigging installations having multiple sheaves and lines: US-0682666; US-0773295; US-2318218; US-4136786; US-6886471; and US-0572491.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617